 

 

 

 

 

Case 7:17-cr-01048 Document 88 Filed on 06/12/19 in TXSD Page 1 of 2

Federal Correctional Complex
Beaumont Low Security
P.O. Box 26020
Beaumont, TX 77720

June 7, 2019

Via U.S. Mail

Clerk, United States District Court
Southern District of Texas

1701 West Business Highway 83, Room 1011
McAllen, TX 78501

 

RE: United States v. Raul Pena Sanchez
Case No. 7:17-CR-01048-1

 

Dear Clerk:

This letter is to request a copy of your local 28 U.S.C. § 2255 Form and
any available pro se instructions.

On March 28, 2018, the United States District Court for the Southern
District of Texas, McAllen Division, sentenced me to 70 months of imprisonment
with 36 months of supervised release. Then, on February 12, 2019, the United
States Court of Appeals for the Fifth Circuit affirmed my conviction and
sentence.

Because under 28 U.S.C. § 2255(f£)(1) I have one year in which to file ny
Section 2255 Petition, my petition is due on May 12, 2020. Accordingly, I
hereby respectfully request a copy of your local 28 U.S.C. § 2255 Form with
any available pro se instructions.

Thank you for your assistance with my request. If, however, you have any
questions or difficulties with my request, please contact me immediately.

Very truly yours,

Raw | Ona Jn.

Raul Pena Sanchez
Register No. 27115-479 XB-Unit

RPS/jav
             

vor? “, gna
Raul Pena Sanchez snnaasne tt
Pa tT Ho Ty x
Register No. 27115-479 xp-Unit ‘ HOUSTON FR '

FCC-LOW, BEAUMONT 2 en MRE

P.O. BOX 26020 Sib DUM

   

 

  
    

     
 

3k 3 AO? Peg ca
BEAUMONT, TEXAS 77720
ae
JUN 12
oe UN T2 2019 2 27115~479
% /2iERN vist OF TS, Clerk, United States District Court

  

E bs

Southern District of Texas

1701 West Business Hwy. 83, Room 1011
McAllen, TX 78501

United States

Pant vvee Mest DAA eae tt tate added bgt

 

 

Case : 17-cr-01048 Document 88 Filed on 06/12/19 in TXSD f Page 2 of 2
\
